Citation Nr: 1741984	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-31 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUES

1.  Entitlement to payment or reimbursement for the cost of private medical expenses for treatment of pyelonephritis incurred at the St. Vincent's Medical Center in Jacksonville, Florida, from February 25, 2013, to March 4, 2013.

2.  Entitlement to payment or reimbursement for the cost of private medical expenses for treatment of abdominal pain incurred at the St. Vincent's Medical Center in Jacksonville, Florida, from March 9, 2013, to March 11, 2013.

3.  Entitlement to payment or reimbursement for the cost of private medical expenses for treatment of abdominal pain incurred at the St. Vincent's Medical Center in Jacksonville, Florida, on April 29, 2013.

4.  Entitlement to payment or reimbursement for the cost of private medical expenses for treatment of an inability to urinate incurred at the St. Vincent's Medical Center in Jacksonville, Florida, on May 21, 2013.

5.  Entitlement to payment or reimbursement for the cost of private medical expenses for treatment of an inability to urinate incurred at the St. Vincent's Medical Center in Jacksonville, Florida, on May 22, 2013.

6.  Entitlement to payment or reimbursement for the cost of private medical expenses for treatment of a urinary tract infection incurred at the St. Vincent's Medical Center in Jacksonville, Florida, from June 7, 2013, to June 10, 2013.

7.  Entitlement to payment or reimbursement for the cost of private medical expenses for treatment of abdominal pain incurred at the St. Vincent's Medical Center in Jacksonville, Florida, on June 18, 2013.

8.  Entitlement to payment or reimbursement for the cost of private medical expenses for treatment of a urinary tract infection incurred at the St. Vincent's Medical Center in Jacksonville, Florida, from June 19, 2013, to June 22, 2013.

9.  Entitlement to payment or reimbursement for the cost of private medical expenses for treatment of abdominal pain, vomiting, and fever incurred at the St. Vincent's Medical Center in Jacksonville, Florida, from July 1, 2013, to July 5, 2013.

10.  Entitlement to payment or reimbursement for the cost of private medical expenses for treatment of pyelonephritis and fever incurred at the St. Vincent's Medical Center in Jacksonville, Florida, on November 8, 2013.

11.  Entitlement to payment or reimbursement for the cost of private medical expenses for treatment of a urinary tract infection incurred at the St. Vincent's Medical Center in Jacksonville, Florida, from March 1, 2014, to March 2, 2014.

12.  Entitlement to payment or reimbursement for the cost of private medical expenses for treatment of left lower extremity erythema and swelling incurred at the St. Vincent's Medical Center in Jacksonville, Florida, from August 20, 2015, to August 24, 2015.


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to May 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions issued by the Department of Veterans Affairs (VA) Medical Center (MC) in Gainesville, Florida.  

In his various substantive appeals, the Veteran requested to testify at Board videoconference hearings.  However, in April 2017, he clarified that he no longer wanted to testify at a hearing.  As such, the Veteran's hearing requests are considered withdrawn.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to payment or reimbursement for the cost of private medical expenses for treatment incurred at the St. Vincent's Medical Center in Jacksonville, Florida, on twelve separate occasions between February 2013 and August 2015.  Unfortunately, the Board finds that additional development must be undertaken before these claims can be adjudicated on the merits.  

At the outset, the Board notes that the Veteran is not service connected for any disabilities.  

The claims file shows that the VA Medical Center denied the claims for two reasons: either on the basis that the episodes of care were non-emergent and VA or other federal facilities were available to provide the medical services, and/or on the basis that the claims for payment/reimbursement had not been received within 90 days from the episodes of care.  The Veteran maintains that all claims for payment or reimbursement were submitted directly to VA by St. Vincent's Medical Center.  Indeed, a review of the claims files indicates that all claims for payment/reimbursement were submitted directly to VA by various private medical treatment providers on Health Insurance Claim Forms for services performed at St. Vincent's Medical Center.   

However, although the Veteran received partial payment by VA for some of his episodes of care at St. Vincent's Medical Center, the VHA file (to include the decisions rendered by the VA Medical Center) is not clear as to which specific claims were denied, which specific claims were granted, and the bases of denial for all of the denied claims.  Indeed, a review of the record illustrates that separate Health Insurance Claim Forms were submitted by different billing providers for different procedures rendered during the same periods of service.  For instance, for the period of service dated November 8, 2013, one Health Insurance Claim Form for $23.00 was submitted by one billing provider on November 8, 2013 (the date the service was rendered), while another Health Insurance Claim Form for $50.00 from a different billing provider was submitted on March 18, 2014 (beyond 90 days from the episode of care).  Neither Health Insurance Claim Form was date stamped by VA.  However, while the March 2014 denial letter and the June 2014 statement of the case issued by the VA Medical Center clearly denied "the claims" for not being timely filed, it was ambiguous as to whether this denial applied to one of the claims or both of the claims pertinent to the November 8, 2013, period of service.  On remand, the AOJ should clearly identify the dates of receipt of each claim for payment or reimbursement (one claim per each Health Insurance Claim Form submitted to the VA Medical Center); state whether each claim was filed by the Veteran or by the private provider; and clearly sets forth each of the separate claims for payment/reimbursement that were granted (one claim per each Health Insurance Claim Form submitted to the VA Medical Center) for each period of service, each of the separate claims for payment/reimbursement that were denied (one claim per each Health Insurance Claim Form submitted to the VA Medical Center) for each period of service, and the basis of denial for each denied claim.  

The Veteran also indicated that the closest VA facility was the Malcom Randall VA Medical Center in Gainesville, Florida (a two-hour drive from his residence in Jacksonville, Florida), and that that his VA primary care physician, E. W. Gnida, M.D., told him to report directly to the emergency room.  On remand, all correspondence regarding the Veteran between St. Vincent's Medical Center (or other private billing providers) and VA should be obtained and associated with the claims file.  In addition, all records relevant to the Veteran from the North Florida/South Georgia Veterans Health System, and any associated outpatient clinics, to include all Reports of Contact between the Veteran (or the Veteran's spouse) and VA medical professionals, should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all correspondence regarding the Veteran between St. Vincent's Medical Center (or other private billing providers) and VA and associate it with the claims file.

2.  Obtain all records relevant to the Veteran from the North Florida/South Georgia Veterans Health System, and any associated outpatient clinics, to include all Reports of Contact between the Veteran (or the Veteran's spouse) and VA medical professionals (to include E. W. Gnida, M.D.), and associate them with the claims file.

3.  Identify the dates of receipt of each claim for payment or reimbursement for St. Vincent's Medical Center services (one claim per each Health Insurance Claim Form submitted to the VA Medical Center), and state whether they were filed by the Veteran or the private provider(s).  The AOJ should ensure that the claims are associated with the claims file.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, then the Veteran should be furnished a supplemental statement of the case which clearly sets forth (a) each of the separate claims for payment/reimbursement that were granted (one claim per each Health Insurance Claim Form submitted to the VA Medical Center) for each period of service; (b) each of the separate claims for payment/reimbursement that were denied (one claim per each Health Insurance Claim Form submitted to the VA Medical Center) for each period of service; (c) and the basis of denial for each denied claim.  The Veteran should then be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




